JOHNSON, Presiding Judge.
We previously vacated Steve Tompkins’ convictions for two counts of child molestation and remanded the case for a new trial.1 In that same opinion, we also held that Tompkins had waived the right to contest the sufficiency of the evidence of venue on appeal.2 The Supreme Court has ruled that our holding on the issue of venue was erroneous and that Tompkins’ convictions should have been reversed for this additional reason, directing that on retrial the state must establish venue, as well as the other elements of the crimes charged.3 The opinion of the Supreme Court is hereby made the opinion of this court. Accordingly, Tompkins’ convictions are reversed and the case is remanded for a new trial as directed by the Supreme Court.

Judgment reversed and case remanded with direction.


Ruffin, C. J., Andrews, P. J., Blackburn, P. J., Smith, P. J., Barnes, Miller, Ellington, Phipps, Mikell, Adams and Bernes, JJ., concur.

*672Decided February 17, 2005.
Murrin & Wallace, Stephen B. Murrin, Michael R. Duponte, Brian Steel, for appellant.
Patrick H. Head, District Attorney, Amelia G. Pray, Lori Zamberletti-Cheatham, Assistant District Attorneys, for appellee.

 Tompkins v. State, 265 Ga. App. 760 (595 SE2d 599) (2004).


 Id. at 762-763 (1).


 Tompkins v. State, 278 Ga. 857 (2) (607 SE2d 891) (2005).